DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.

2.	Claims 1, 3-5, 7, 11-17, 19-24, 44-46, 49-55, 60-66, 72, 74-77, 81, 90, 100, 108-109, 113-115, and 117-122 have been amended, claims 10, 78-80, 88, 107 and 116 have been canceled, and new claims 123-129 have been added as requested in the amendment filed October 21, 2020. Following the amendment, claims 1, 3-7, 9, 11-27, 44-46, 49-57, 60-69, 72, 74-77, 81-86, 89-106, 108-115 and 117-129 are pending in the present application.
3.	Claims 26-27 and 96-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2019.

4.	Claims 1, 3-7, 9, 11-25, 44-46, 49-57, 60-69, 72, 74-77, 81-86, 89-95, 100-106, 108-115 and 117-129 are under examination in the current office action.

Information Disclosure Statement
5.	The information disclosure statements (IDSs) filed 11/13/2020, 01/06/2021, 04/09/2021 and 05/19/2021 have been considered and the references therein are now of record.
Withdrawn Claim Rejections
6.	 Any objection or rejection of record pertaining to any of canceled claims 10, 78-80, 88, 107 or 116 is/are rendered moot by applicant’s amendment.

7.	The rejection of claims 1, 3-5, 51-53, 62-64, 74-76 and 119-122 under 35 U.S.C. 112(b) as being indefinite, set fort at section 22 of the 07/24/2020 office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 82 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended, claim 82 now depends alternatively from claims 44, 55, 66 or 81, reciting that the antibody or antigen binding fragment thereof is a humanized antibody.  However, claims 44, 55 and 66 recite that the antibody of the claimed method comprises a V region of SEQ ID NO: 47 and a VH region of SEQ ID NO: 48, which are a light chain variable region and a heavy chain variable region, respectively, from a chimeric antibody. Chimeric antibodies are distinct from humanized antibodies in that chimeric antibodies contain the entire V  and VH from the parental murine antibody linked to human constant regions, whereas humanized antibodies contain only the murine CDR sequences within a human variable region framework. Therefore, the chimeric antibody sequences recited in each of claims 
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the method of administering the antibody of claim 82 could be infringed without infringing the claims from which it depends, i.e., claims 44, 55 and 66.  Therefore, the claim is improperly dependent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 3, 5-7, 9, 11-17, 25, 44-46, 49-51, 53-54, 66-69, 72, 74, 76-77, 81, 83-86, 89-95, 100, 102-104, 106, 108-113, 115, 117-119, 121-124 and 126-129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrial.gov study No. NCT02245867 (first published September 22, 2014) as evidenced by Edwards et al. (Blood, 2016, 128:643; listed on 02/14/2019 IDS), Bhutani et al. (2018 ASH Annual Meeting, San Diego Convention Center, pp. 1-3; listed on 02/14/2019 IDS), and by Comenzo RL (JNCCN, 2007, 5, 179-187)(all of record). The rejection is maintained for reasons of record and is further applied to new claims 123-124 and 126-129 as discussed below. The evidentiary references have been modified to evidence features of the newly amended claims, yet the basis of the rejection remains the same.

The basis of this rejection has been set forth previously (see section 9 of the 12/19/2019 Office action (OA) and section 16 of the 07/24/2020 OA) and therefore will not be fully reiterated here. 
In brief, ClinicalTrial.gov teaches a clinical study that comprises the treatment of human patients having relapsed or refractory AL amyloidosis with a chimeric 11-1F4 monoclonal antibody (mAb), which addresses newly added limitations in dependent claims reciting a “chimeric” antibody.  The NCT02245867 study discloses that phase 1b involved a method for the administration of weekly intravenous infusions of chimeric 11-1F4 antibody for four weeks, which addresses the limitation of administering multiple doses in the independent claims, and claims 113 and 115-118 reciting that the antibody is administered once weekly for four weeks. The doses of antibody that were administered included 0.5, 5, 10, 50, 100, 250 and 500 mg/m2, that fall within the claimed range of about 500 mg/m2 or less, as in claims 3, 51, 74 and 124, or about 10-100 mg/m2 as in claim 119.  Thus, as defined by the instant dependent claims, the dosages taught by the study are therapeutically effective doses.
Again, for an average adult male weighing approximately 78 kg with a height of 177.8 cm, the dose of 500 mg/m2 is equivalent to about 978.8 mg (using the Dubois formula for BSA, BSA Dubois[m2] = 0.007184 x height [177.8 cm]0.725 x weight[78 kg]0.425; or m2 (BSA) = 1.958; and (500 mg/m2) x (1.958 m2) = 978.8 mg). And conversion to mg/kg would give (978.8 mg)/(78 kg) = 12.5 mg/kg. Thus, the dosages taught by phase 1b of the NCT02245867 study anticipate the limitation that the therapeutically effective doses are each about 1-50 mg/kg as recited within present claims 5, 53, 76, 122 and 126, and are also within the dosage ranges recited in present claim 121.
Regarding the new limitations in claims 1, 11-16, 44, 66, 81, 90-91, 100, 123 and 129 (i.e., “reducing N-terminal pro b-type natriuretic peptide (NT-proBNP) in the patient by at least about 4 weeks to 12 weeks after administration by at least about 30% as compared with baseline levels prior to administration, thereby treating the amyloidosis”; by comparing). They are not obviously tied to any machine nor do they transform any article into a different state or thing.  Therefore, the " reducing/improving/wherein/thereby " steps or clauses are not found to further limit the method defined by the claims, since they simply express the intended result of a process step positively recited (e.g., “administering”). See, for example, Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 
Even though the claims are limited by and defined by the process, determination of patentability is based on the “administering” step itself.  Furthermore, the reduction in NT-proBNP levels and/or improvement in GLS would be inherent to the step of administering a therapeutically effective amount of the claimed antibody. Since the NCT02245867 study teaches a method that comprises the administration of therapeutically effective doses of the chimeric 11-1F4 antibody, performing the method described by the study would inherently result in the reduction in NT-proBNP levels to the degree and within the timeframe presently claimed.
Furthermore, the goal of phase 1b of the NCT02245867 study was to determine tolerability and beneficial effects of the administration of the chimeric 11-1F4 antibody (see p. 3). Within a timeframe of 12 weeks, these secondary outcome measures included: reduction in amyloid burden, via 24 hour urine protein excretion, alkaline phosphatase levels, liver size, neuropathy grade levels, and NT-proBNP levels or New 
Regardless, as evidenced by Edwards et al. (2016) and Bhutani et al. (2018), which are analyses of the NCT02245867 study, the same effects presently claimed (i.e., reducing NT-proBNP levels/improving GLS, etc.) were actually observed by the study. Bhutani evidences, for example, the six of 10 patients with cardiac involvement met cardiac response criteria by having a decrease in NT-proBNP greater than 30%, and mean GLS was improved significantly in 9/10 patients by about 1.79% at week 12 (see Results). Thus, the cited secondary references evidence that the presently claimed therapeutic effects are inherent to the administration of the chimeric 11-1F4 antibody give at the instantly claimed dosages.
Accordingly, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  
Response to Arguments
10.	In the response filed 10/21/2020, applicant argues that Clinical Trials does not disclose the administration of multiple doses as now claimed, that nowhere in are results discussed, and the reference does not disclose actual administration of the antibody. Additionally, it is argued that Clinical Trials does not disclose administering multiple therapeutically effective doses.
	Applicant argues in the response and the 132 Declaration by Dr. Suzanne Lentzsch that, based upon other phase 2 clinical efficacy trial failures for different anti-amyloid antibodies, one of skill in the amyloidosis treatment art would have expected no different result for the presently claimed antibody.  It is further asserted at point 8 of the declaration that GLS is an important marker of determining treatment efficacy for removal of amyloid in humans. 

11.	Applicant’s arguments and Declaration have been considered but are not persuasive. In contrast to applicant’s arguments that the Clinical Trials reference does not teach administration of multiple therapeutically effective doses, the reference clearly states that the Phase Ib comprises administering weekly infusions for four weeks using doses consistent with the present claims (i.e., therapeutically effective doses), and evaluating patients prior to each course of treatment (baseline), as well as at weeks 5, 8 and 12 (see Study Arms at p. 4). 
With respect to applicant’s argument that the Clinical Trials reference did not actually administer the antibody, MPEP § 2121(2) states that: A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). (Emphasis added). See also MPEP § 2122.
In other words, the Clinical Trials reference need not actually demonstrate administration and treatment efficacy to still serve as an anticipatory prior art reference. Regardless, the secondary references of Edwards and Bhutani evidence that the method as disclosed by the Clinical trials reference elicited beneficial therapeutic effects as presently claimed.
Applicant’s arguments regarding the failure of others, what one of skill in the art would have allegedly expected (or not expected), and the allegedly surprising results of the instant invention are all evidence of secondary considerations, and are not germane to anticipation rejections under 35 USC 102. See MPEP 2131.04.

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In the instant case, the Edwards et al. and Bhutani et al. references evidence that the method as taught by the Clinical trials reference does in fact result in the therapeutic effects as presently claimed.  The rejection of claims 1, 3, 5-7, 9, 11-17, 25, 44-46, 49-51, 53-54, 66-69, 72, 74, 76-77, 81, 83-86, 89-95, 100, 102-104, 106, 108-113, 115, 117-119, 121-124 and 126-129 is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 1, 3-7, 9, 11-25, 44-46, 49-57, 60-69, 72, 74-77, 81-86, 89-95, 100-106, 108-115 and 117-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrial.gov study No. NCT02245867 (2014) and Langer et al. (Blood, 2015, 126(3), 188; meeting abstract), as evidenced by Edwards et al. (Blood, 2016, 128:643; listed on 02/14/2019 IDS), Bhutani et al. (2018 ASH Annual Meeting, San Diego Convention Center, pp. 1-3; listed on 02/14/2019 IDS), and Comenzo RL (JNCCN, 2007, 5, 179-187), and in view of Garidel et al. (US 2013/0295082 A1) and Buss et al. (J. Amer. College Cardiology, 2012, 60(12), 1067-76) (all of record). The rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously (see, for example, at sections 9 and 11 of the 12/19/2019 OA, and sections 19 and 21 of the 07/24/2020 OA), as well as sections 9 and 11 above, and therefore will not be fully reiterated here. As discussed above, the ClinicalTrials.gov reference teaches the limitation of administering multiple doses of the chimeric 11-1F4 mAb. The Edwards et al. and Bhutani et al. 
Therefore, the combined teachings of the above references still render obvious the presently amended claims.
Response to Arguments
13.	In the response filed 10/21/2020, applicant again argues that neither Clincal Trials nor Langer disclose administration of multiple therapeutically effective doses of antibody, no do they describe actual administration of more than one dose of antibody. It is argued that the antibody of Garidel is different from the present antibody, and therefore Garidel’s teachings on administering multiple doses of antibody are not reasonably predictable as to therapeutic efficacy for administration of the present antibody. 
	As above, applicant argues and the Declaration attests that the antibody encompassed by the Garidel patent (2A4 or NEOD001) was found not to have clinical efficacy in a Phase 2 trial (Prothena press release). Therefore, it is argued that one of skill in the art reading Garidel in light of the unsuccessful Prothena clinical trial and absence of the other Onclave Therapeutics clinical trial would have had no reasonable assurance that the multiple doses of Gardiel. The Declaration further states that one of skill in the art would have had no reasonable assurance that the potential therapeutic will actually be an effective treatment for the disease.

14.	Applicant’s arguments and Declaration have been considered but are not persuasive. As indicated above, the ClinicalTrials.gov reference provides for the element of administering multiple therapeutically effective doses. The Gardiel reference is relied upon to teach administration of an antibody for the treatment of AL amyloidosis can be given with different dosage amounts of antibody as well as different times the antibody is administered (i.e., multiple occasions; frequency of administration); the fact that Garidel disclosed an (ultimately clinically unsuccessful) antibody that is different from the claimed antibody does not detract from the general disclosure of antibody administration regimens. 
Regardless, MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In the instant case, the problem to be solved is designing/implementing a therapeutic regimen using a chimeric 11-1F4 antibody for treatment of AL amyloidosis. Given the teachings of Garidel, one of ordinary skill in the art would have reasonably recognized the value of administering multiple therapeutically effective doses of an antibody, particularly for the treatment of disease as claimed. 
Applicant’s argument that the artisan would have been deterred in view of the post-filing negative results of similar clinical trials is also not persusasive. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007).  However, given the evidence of the Edwards reference (which is a prior art publication 
And given the dearth of effective treatments for AL amyloidosis in general, one of ordinary skill in the art would have been motivated to have at least tried to use the chimeric 11-1F4 antibody administered in multiple doses according to the Clinical Trials reference.  Moreover, it is noted that the three-pronged test for obviousness (i.e., suggestion, motivation and expectation of success in the prior art) is one of a number of rationales that can be used to support a finding of obviousness, as established by KSR.  Rather, an additional rationale for the instant finding of obviousness is that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Thus, the artisan would still at least be motivated to try to treat AL amyloidosis using the chimeric 11-1F4 antibody because it is distinct in structure, function and mode of operation from the other noted unsuccessful Phase 2 anti-amyloid antibody trials.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
In summary, there is nothing within the cited prior art references to dispute or otherwise teach away from using the chimeric 11-1F4 mAb in a therapeutic manner, and therefore applicant’s arguments and the Declaration are not persuasive. It is further noted that the findings of the present invention are based upon the same treatment regimen as disclosed in the Clinical Trials reference. The obviousness rejection is thus maintained.


Conclusion
15.	No claims are allowed.

16.	The art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	Van Doren et al. Nonchemotherapy treatment of immunoglobulin light chain amyloidosis. Acta Haematol. 2020, 143:373-380.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649